 



Exhibit 10.43

Exhibit F

CONSENT TO SUBLEASE

     This Consent To Sublease Agreement (Consent, Consent to Sublease or
Agreement) is dated June 9, 2004, for reference purposes only, and is entered
into by and among RENCO INVESTMENT COMPANY, a California general partnership
(Master Landlord), VA SOFTWARE CORPORATION, a Delaware corporation
(Sublandlord), and AT ROAD, INC., a Delaware corporation (Subtenant).

Recitals

     A. Master Landlord and Sublandlord entered into that certain lease dated
April 6, 2000 (Master Lease) for premises commonly known as 47071 and 46939
Bayside Parkway, Fremont, California (Master Premises).

     B. Sublandlord is entering into a sublease (Sublease), concurrently with
this Consent to Sublease to Subtenant, for all of 47071 Bayside Parkway,
Fremont, California (47071 Premises) and approximately 15,000 square feet of
leasable area of 46939 Bayside Parkway, Fremont, California (46939 Premises)
(collectively Sublet Premises), as more fully set forth in the Sublease, and
Master Landlord has agreed to enter into this Agreement on the terms and
conditions set forth below.

Agreement

     Now, Therefore, in consideration of the foregoing recitals and the mutual
covenants contained herein, Master Landlord, Sublandlord and Subtenant hereby
agree as follows:



A.   Consent to Sublease.

     1. Master Landlord hereby consents to the Sublease subject to and upon the
following terms and conditions.

     2. Notwithstanding any provision of the Sublease to the contrary, unless
expressly set forth herein, nothing contained in this Agreement or the Sublease
shall:

          (a) operate as a consent to or approval of or ratification by Master
Landlord of any specific provisions of the Sublease or as a representation or
warranty by Master Landlord, or cause Master Landlord to be estopped or bound in
any way by any of the provisions of the Sublease. Master Landlord has not
reviewed and approved the specific terms of the Sublease nor any other agreement
between Sublandlord and Subtenant, and Master Landlord shall not be bound by any
agreement other than the terms of the Master Lease between Master Landlord and
Sublandlord and this Consent; or

          (b) be construed to modify, waive or affect (i) any of the provisions,
covenants or conditions in the Master Lease, (ii) any of Sublandlords
obligations under the Master Lease, or (iii) any rights or remedies of Master
Landlord under the Master Lease or

          Consent to Sublease         June 9, 2004        





--------------------------------------------------------------------------------



 



otherwise; or to enlarge or increase Master Landlords obligations or
Sublandlords rights under the Master Lease or otherwise; or

          (c) be deemed to make Subtenant a third party beneficiary of the
provisions of the Master Lease, or create or permit any direct right of action
by Subtenant against Master Landlord for breach of the covenant of quiet
enjoyment or any other covenant of Master Landlord under the Master Lease; or

          (d) be construed to waive any past, present or future breach or
default on the part of Sublandlord under the Master Lease; or

          (e) be construed to provide any warranties or representations by
Master Landlord as to the condition of any part of the Master Premises, the
Sublet Premises, or the terms of the Master Lease.

     3. The Sublease shall be subject and subordinate at all times to the Master
Lease and to all of its provisions, covenants and conditions. In case of any
conflict between the provisions of the Master Lease and the provisions of the
Sublease, the provisions of the Master Lease shall prevail unaffected by the
Sublease as between Master Landlord and Sublandlord and as between Master
Landlord and Subtenant.

     4. Neither the Sublease nor this Consent thereto shall release or discharge
the Sublandlord from any liability under the Master Lease. Sublandlord shall
remain liable and responsible for the full performance and observance of all the
provisions, covenants and conditions set forth in the Master Lease to be
performed and observed by Sublandlord. Any breach or violation of any provision
of the Master Lease by Subtenant shall constitute a default by Sublandlord in
fulfilling such provision and Master Landlord can pursue any right contained in
the Master Lease or under applicable law, including without limitation the
termination of the Master Lease.

     5. This consent by Master Landlord shall not be construed as a consent by
Master Landlord to any further subletting by Sublandlord or Subtenant or to any
assignment by Sublandlord of the Master Lease or assignment by Subtenant of the
Sublease, whether or not the Sublease purports to permit the same. Subtenant
shall be permitted to sublease the Sublet Premises and assign the Sublease
subject to the same consent requirements and standards as are applicable to
Sublandlord under the Master Lease. This Consent shall not be construed as a
consent by Master Landlord to any modification, amendment, extension or renewal
of the Sublease. Sublandlord and Subtenant acknowledge and agree that the
attempted exercise of any option to extend the term of the Sublease or to expand
the Sublet Premises by the Subtenant shall, for purposes of the Master Lease and
this Agreement, constitute a further subletting subject to the provisions of
this paragraph 5.

     6. Concurrently with the execution and delivery of a copy of this Consent
to Master Landlord (and prior to Master Landlord being required to execute this
Consent) and in the event of any further assignment or subletting of the Sublet
Premises by Sublandlord or Subtenant, Sublandlord shall deliver to Master
Landlord itemized calculations of the Sublease rent and the

          Consent to Sublease   page - 2      June 9, 2004        





--------------------------------------------------------------------------------



 



Master Lease rent, specifying what excess rents are to be due to Master
Landlord, if any, pursuant to the profit sharing provisions of the Master Lease.
Such document shall be executed by Sublandlord and Subtenant and any further
subtenant. All excess rent due Master Landlord, if any, shall be due and payable
on or before the first of each month. In addition, without limiting any other
provision of this Agreement, subject to the provisions of this Section A 6, if
Sublandlord or any further subtenant is paid a lump sum fee by Subtenant or any
further subtenant in any way relating to the Sublease and any further sublease,
whether designated as Rent, Additional Rent, or any other designation,
Sublandlord and Subtenant acknowledge and agree that Master Landlord shall be
paid the applicable profit sharing percentage (as such percentage is set forth
in the Master Lease based on a sublease or assignment by the tenant thereunder)
of such payment based on the positive difference, if any, between such lump sum
fee, less all rent paid by the landlord who received such payment to such
landlords landlord under their applicable sublease or lease as the case may be,
for the month in which such lump sum fee was paid. As an example, if Subtenant
further subleases the Premises and Subtenants subtenant pays to Subtenant, for
any given month, $1,000 more than Subtenant owes under the Sublease, and
assuming the Master Lease provides for a fifty percent (50%) profit sharing as
to a sublease by the tenant thereunder, fifty percent (50%) of such $1,000 (or
$500) shall be paid by Subtenant directly to Master Landlord, regardless of any
provision in the Sublease or sub-sublease to the contrary, and Sublandlord shall
have no right or claim against Subtenant or Master Landlord for any such payment
made to Master Landlord. Such profit sharing shall apply to each sublease or
assignee (as well as Sublandlord) and payment by any given subtenant or assignee
shall not limit any profit sharing owed by any other subtenant or assignee (or
Sublandlord) to Master Landlord. For the purpose of calculating excess rent with
respect to any lump sum payment for a complete or partial termination of the
Sublease, reduction in the term of the Sublease, or other settlement in
connection with the Sublease, such payment shall be treated as if it were
amortized on a monthly basis over the period commencing on the effective date of
such complete or partial termination of the Sublease, reduction in the term of
the Sublease (in which case the effective date shall be the expiration or
earlier termination of the Sublease), or other settlement in connection with the
Sublease and continuing through May 16,2010. Such monthly amortized amount shall
then be added to any other rentals Sublandlord shall receive then or at any time
in the future from Subtenant or another subtenant or occupant in connection with
the Sublet Premises (or the applicable portion of the Sublet Premises in the
event of a partial termination) and excess rent shall be determined based on
such combined amount. For the purpose of this calculation, if Sublandlord at any
time following the date of the Sublease occupies a portion of the Sublet
Premises, Sublandlord shall be deemed to have received rentals for such portion
and during such period of occupancy in the amount of the rentals paid by
Sublandlord under the Master Lease for such portion and for such period of time.

     7. In consideration of Master Landlords consent to the Sublease,
Sublandlord irrevocably assigns to Master Landlord, as security for Sublandlords
obligations under Master Lease, all rent and income payable to Sublandlord under
the Sublease. Therefore, Master Landlord may collect all payments due under the
Sublease and apply such payments towards Sublandlords obligations under the
Master Lease; provided, however, so long as Sublandlord is not in default under
the Master Lease beyond applicable notice and cure periods, Sublandlord shall be
entitled to collect all such payments directly from Subtenant. In the event a
default by Sublandlord under the Master Lease, beyond applicable notice and cure
periods, has occurred and is continuing, Sublandlord and Subtenant agree that
Subtenant shall pay to Master Landlord

          Consent to Sublease   page - 3      June 9, 2004        





--------------------------------------------------------------------------------



 



all rent and income payable to Sublandlord under the Sublease upon written
demand without further consent of Sublandlord and Subtenant being required;
provided, however, that until demand by Master Landlord, Sublandlord shall have
the right to collect such payments. Sublandlord hereby irrevocably authorizes
and directs Subtenant upon receipt of such written demand from Master Landlord
to pay to Master Landlord the payments due and to become due under the Sublease.
Sublandlord agrees that Subtenant shall have the right to rely on any such
statement and request from Master Landlord, and that Subtenant shall pay such
rents to Master Landlord without any obligation or right to inquire as to
whether any default exists and notwithstanding any notice or claim from
Sublandlord to the contrary. Sublandlord shall have no right or claim against
Subtenant for any such payments so paid by Subtenant to Master Landlord. It is
further agreed among the parties hereto that neither Sublandlords assignment of
such rent and income, nor Master Landlords acceptance of any payment of rental
or other sum due by Subtenant to Sublandlord under the Sublease, whether payable
directly to Master Landlord or endorsed to Master Landlord by Sublandlord, shall
in any way nor in any event be construed as creating a direct contractual
relationship between Master Landlord and Subtenant, unless the parties expressly
so agree in writing and such acceptance shall be deemed to be an accommodation
by Master Landlord to and for the convenience of Sublandlord and Subtenant. Any
direct contractual agreement between Master Landlord and Subtenant must be in
writing.

     8. In addition to complying with Sublandlords obligations under the Master
Lease to maintain insurance, Subtenant shall add and maintain Master Landlord as
an additional insured under its insurance policies which insurance policies
shall conform to the insurance required by Sublandlord under the Master Lease.

     9. Both Sublandlord and Subtenant shall be and shall continue to be liable
for the payment of (a) all bills rendered by Master Landlord for charges
incurred by or imposed upon Subtenant for services and materials supplied to the
Sublet Premises beyond that which is required by the terms of the Master Lease,
and (b) any additional costs incurred by Master Landlord for maintenance and
repair of the Sublet Premises beyond that required by the terms of the Master
Lease as the result of Subtenant occupying the Sublet Premises (including, but
not limited to, any excess costs to Master Landlord of services furnished to or
for the Sublet Premises).

     10. Notwithstanding anything to the contrary contained in the Sublease, all
requests for any service to be supplied by Master Landlord to the Sublet
Premises, all requests to make improvements or alterations to the Sublet
Premises, all requests to further sublet the Sublet Premises or assign the
Sublease, and all other requests for Master Landlords consent or approval must
be made by Sublandlord on behalf of Subtenant.

     11. Except as expressly set forth herein to the contrary, Sublandlord and
Subtenant understand and acknowledge that Master Landlords consent herein is not
a consent to any improvement or alteration work to be performed in the Sublet
Premises (including without limitation any improvement work contemplated in the
Sublease), that Master Landlords consent for such work must be separately
sought, and that any such work shall be subject to all the provisions of the
Master Lease with respect thereto.

          Consent to Sublease   page - 4      June 9, 2004        





--------------------------------------------------------------------------------



 



     12. Sublandlord and Subtenant shall be solely and fully responsible for all
costs and expenses to properly, and in accordance with the Master Lease and
applicable laws, demise the Sublet Premises from the Premises, including,
without limitation, the division of all electrical (and other utilities), the
HVAC (and other building service facilities), and alterations to comply with all
laws, including, without limitation, fire exiting requirements.



B.   Direct Renco-At Road Lease Upon Specified Events.

     1. Recognition and New Direct Lease. Upon termination of the Master Lease
with respect to the Sublet Premises, if the same occurs before the end of the
term of the Sublease, Master Landlord shall recognize the Subtenant as a direct
tenant as to the Sublet Premises, and Subtenant shall recognize Master Landlord
as a direct landlord as to the Sublet Premises, on the same terms and conditions
as the Master Lease between Master Landlord and Sublandlord, except (a) the
Master Lease shall be interpreted to apply only to the Sublet Premises and the
rights and obligations shall be deemed adjusted accordingly to apply only to the
Sublet Premises, (b) Subtenant shall pay an allocable share of expenses common
to the entire Premises based on the square footage of the Sublet Premise in
relation to the entire Premises, (c) the Base Rent shall be as set forth below,
(d) Subtenant shall be entitled to occupy the Sublet Premises commencing on
October 7, 2004 for the sole purpose of constructing the Alterations (as defined
below) and commencing on January 7, 2005 for the purpose of conducting its
business operations, (e) Subtenant shall receive no credit for any security
deposit or prepaid rent paid by Sublandlord to Master Landlord, (f) Subtenant
shall have no options to extend, renew or to purchase, nor any rights of first
refusal, or other such rights notwithstanding anything to the contrary set forth
in the Master Lease, (g) Subtenants share of the parking shall be based upon
Subtenant taking occupancy of the Sublet Premises as of January 7, 2005 and
(h) the Security Deposit under the Direct Lease shall be Ninety-Five Thousand
Dollars ($95,000) (the Direct Lease Security Deposit) and such Direct Lease
Security Deposit shall be paid concurrently with the execution of the Direct
Lease and there shall be no other security deposit or letter of credit required
under the Direct Lease (hereinafter such lease terms shall be referred to as the
Direct Lease). The Direct Lease shall be effective as of the date of the
termination, if any, of the Master Lease (the Direct Lease Date), and Master
Landlord shall not disturb Subtenants possession and occupancy of the Sublet
Premises for the Direct Lease term, provided that:

          (i) On the Direct Lease Date, and for the remainder of the Direct
Lease Term, Subtenant neither:

               (a) is in default under the Sublease beyond applicable notice and
cure periods, nor under any applicable notice and cure periods of the Master
Lease; nor

               (b) caused Sublandlords default under the Master Lease, which
default resulted in the termination of the Master Lease; and

          (ii) As of the Direct Lease Date, and for the remainder of the Direct
Lease Term, Subtenant shall:

               (a) attorn to and accept Master Landlord as its direct landlord
pursuant to the terms and conditions of the Direct Lease, as set forth above,
for the term of the Direct

     
Consent to Sublease
  page - 5
June 9, 2004
   





--------------------------------------------------------------------------------



 



Lease (which shall be the same as the term would have been under the Master
Lease if the Master Lease was not terminated);

               (b) comply with all the terms and conditions of the Direct Lease;
and

               (c) pay directly to Master Landlord the Base Monthly Rent, as
hereinafter set forth, Additional Rent and all other amounts payable under the
Direct Lease, with respect to the Sublet Premises, when due thereunder. The Base
Rent for the Direct Lease Term shall be the corresponding Base Rent that would
have been paid under the Sublease as set forth below (the time references below
are to the Sublease term and shall be applicable to the Direct Lease term based
on the Direct Lease Date at that time). As an example, if the Sublease term
commenced on February 1, 2005 and the Master Lease terminated on June 1, 2005,
the Direct Lease Date would be June 1, 2005 and the initial Base Rent under the
Direct Lease would be Seventy Thousand Thirty Five and no/100 Dollars
($70,035.00).

                              Months into the           Due Date for Monthly
Square Feet

--------------------------------------------------------------------------------

  Sublease term

--------------------------------------------------------------------------------

  Rent/Month

--------------------------------------------------------------------------------

  Rental Payments

--------------------------------------------------------------------------------

102,554
    1     $ 0.00     February 1, 2005
102,554
    2     $ 0.00     March 1, 2005
102,554
    3     $ 0.00     April 1, 2005
102,554
    4     $ 0.00     May 1, 2005
102,554
    5     $ 70,035     June 1, 2005
102,554
    6     $ 70,035     July 1, 2005
102,554
    7     $ 70,035     August 1, 2005
102,554
    8     $ 70,035     September 1, 2005
102,554
    9     $ 70,035     October 1, 2005
102,554
    10     $ 70,035     November 1, 2005
102,554
    11     $ 70,035     December 1, 2005
102,554
    12     $ 84,599     January 1, 2006
102,554
    13     $ 84,599     February 1, 2006
102,554
    14     $ 84,599     March 1, 2006
102,554
    15     $ 84,599     April 1, 2006
102,554
    16     $ 84,599     May 1, 2006
102,554
    17     $ 84,599     June 1, 2006
102,554
    18     $ 84,599     July 1, 2006
102,554
    19     $ 84,599     August 1, 2006
102,554
    20     $ 84,599     September 1, 2006
102,554
    21     $ 84,599     October 1, 2006
102,554
    22     $ 84,599     November 1, 2006
102,554
    23     $ 84,599     December 1, 2006
102,554
    24     $ 87,137     January 1, 2007
102,554
    25     $ 87,137     February 1, 2007
102,554
    26     $ 87,137     March 1, 2007
102,554
    27     $ 87,137     April 1, 2007
102,554
    28     $ 87,137     May 1, 2007
102,554
    29     $ 87,137     June 1, 2007
102,554
    30     $ 87,137     July 1, 2007
102,554
    31     $ 87,137     August 1, 2007
102,554
    32     $ 87,137     September 1, 2007

     
Consent to Sublease
  page - 6
June 9, 2004
   





--------------------------------------------------------------------------------



 



                              Months into the           Due Date for Monthly
Square Feet

--------------------------------------------------------------------------------

  Sublease term

--------------------------------------------------------------------------------

  Rent/Month

--------------------------------------------------------------------------------

  Rental Payments

--------------------------------------------------------------------------------

102,554
    33     $ 87,137     October 1, 2007
102,554
    34     $ 87,137     November 1, 2007
102,554
    35     $ 87,137     December 1, 2007
102,554
    36     $ 89,751     January 1, 2008
102,554
    37     $ 89,751     February 1, 2008
102,554
    38     $ 89,751     March 1, 2008
102,554
    39     $ 89,751     April 1, 2008
102,554
    40     $ 89,751     May 1, 2008
102,554
    41     $ 89,751     June 1, 2008
102,554
    42     $ 89,751     July 1, 2008
102,554
    43     $ 89,751     August 1, 2008
102,554
    44     $ 89,751     September 1, 2008
102,554
    45     $ 89,751     October 1, 2008
102,554
    46     $ 89,751     November 1, 2008
102,554
    47     $ 89,751     December 1, 2008
102,554
    48     $ 92,443     January 1, 2009
102,554
    49     $ 92,443     February 1, 2009
102,554
    50     $ 92,443     March 1, 2009
102,554
    51     $ 92,443     April 1, 2009
102,554
    52     $ 92,443     May 1, 2009
102,554
    53     $ 92,443     June 1, 2009
102,554
    54     $ 92,443     July 1, 2009
102,554
    55     $ 92,443     August 1, 2009
102,554
    56     $ 92,443     September 1, 2009
102,554
    57     $ 92,443     October 1, 2009
102,554
    58     $ 92,443     November 1, 2009
102,554
    59     $ 92,443     December 1, 2009
102,554
    60     $ 95,217     January 1, 2010
102,554
    61     $ 95,217     February 1, 2010
102,554
    62     $ 95,217     March 1, 2010
102,554
    63     $ 95,217     April 1, 2010
102,554
    64     $ 95,217     May 1, 2010

          (iii) Subtenant shall execute such new Direct Lease with Master
Landlord, and pay the Direct Lease Security Deposit, upon the terms set forth
above, within fifteen (15) days after Master Landlords presentment of such lease
to Tenant for execution.

          (iv) As the Direct Lease shall be a lease between Master Landlord and
Subtenant as of the Direct Lease Date, the parties agree that: (A) Master
Landlord may communicate directly with and proceed directly against Subtenant,
with or without notice to or the involvement of Sublandlord, to enforce all of
the obligations of Subtenant under the terms and conditions of the Direct Lease
with respect to the Sublet Premises; and (B) Subtenant may communicate directly
with and proceed against Master Landlord, with or without notice to or the
involvement of Sublandlord, to enforce all of the obligations of Master Landlord
under the terms and conditions of the Direct Lease with respect to the Sublet
Premises.

          (v) It is agreed such Direct Lease mitigates some damages Master
Landlord shall incur as a result of the termination of the Master Lease but such
Direct Lease in no way releases Sublandlord from any damages relating to the
Master Lease or Master Lease termination and the same is in no way a novation of
the Master Lease obligations.

     
Consent to Sublease
June 9, 2004
  page - 7





--------------------------------------------------------------------------------



 



     2. Notice of Master Lease or Sublease Termination. Master Landlord shall
give Subtenant reasonably prompt written notice when the Master Lease is
terminated and Sublandlord shall give Master Landlord reasonably prompt written
notice when the Sublease is terminated.

     3. Pre-approval of Certain Alterations. Master Landlord has reviewed and
hereby approves those certain improvements and alterations which are described
and depicted on Exhibit D to the Sublease (Alterations) and which are proposed
to be constructed in the Sublet Premises by Subtenant; provided, however, that
both Sublandlord and Subtenant shall be required to restore the Premises, to the
extent required by Master Landlord, either prior to or following the expiration
or termination of the Sublease or Direct Lease, as applicable (upon request, not
sooner than sixty days prior to the expiration or earlier termination of the
applicable Sublease or Direct Lease, Landlord shall specify the extent of the
required restoration). Such restoration, in the case of Subtenant, shall be no
greater than the restoration of the Sublet Premises to the condition existing
immediately prior to Subtenants construction of the specified Alterations, and
in the case of Sublandlord, shall be not greater than the condition required
under the Master Lease. With respect to such Alterations, Subtenant shall:

     (a) at least ten (10) business days prior to submission for any building or
other agency permit, deliver to Master Landlord, for approval, all plans and
other documents that shall be submitted to the applicable agency for permit
issuance, which shall be approved or reasonably disapproved by Master Landlord
within ten (10) business days after Master Landlords receipt of the same; (b)
obtain all permits or other governmental approvals prior to commencing any work
and shall deliver a copy of the same to Master Landlord prior to the
commencement of any work; (c) construct all improvements with materials and
quality similar to the improvements currently existing in the 47071 Premises;
(c) deliver at least ten (10) days prior notice to Master Landlord of the date
Subtenant intends to commence construction, sufficient to enable Master Landlord
to post a notice of non-responsibility; (d) install all such Alterations by a
licensed, insured (and bonded, at Master Landlords option) contractor
(reasonably approved by Master Landlord) in compliance with all applicable laws;
(e) provide to Master Landlord waivers of liens, and surety company performance
bonds as Master Landlord shall reasonably require to assure payment of the costs
thereof to protect Master Landlord and the Sublet Premises from and against any
loss from any mechanics, materialmens or other liens; (f) cause all work to be
done in a good and workmanlike manner; (g) have the work performed in such a
manner as not to obstruct access to any common areas, as defined in the Master
Lease for any other tenant of the Building or project of which the Building is a
part; and (h) carry Builders All Risk insurance in an amount reasonably approved
by Master Landlord, and such other insurance as set forth on Attachment 1
hereto, it being understood and agreed that all of such Alterations shall be
insured by Subtenant in accordance with the Master Lease during construction and
upon completion thereof. With respect to the Alterations, Master Landlords
approval of any plans, specifications or working drawings for Subtenants
Alterations shall not create nor impose any responsibility or liability on the
part of Master Landlord for their completeness, design sufficiency, or
compliance with any laws, ordinances, rules and regulations of governmental
agencies or authorities.

Subtenant hereby agrees to separately meter the Sublet Premises from the balance
of the Master Premises and install the new demising wall as described on
Exhibit D to the Sublease on or before the first day of the Term of the
Sublease.

     
Consent to Sublease
  page - 8
June 9, 2004
   





--------------------------------------------------------------------------------



 



     4. Letter of Credit. Simultaneously with Sublandlords execution and
delivery to Master Landlord of this Consent, Sublandlord shall deliver to Master
Landlord an irrevocable and unconditional negotiable letter of credit (Letter of
Credit) in the amount of One Million Dollars ($1,000,000.00) (the LC Amount)
which Letter of Credit shall be in addition to the existing letter of credit
that was previously provided to Master Landlord under the Master Lease. The
Letter of Credit shall be payable in the County of Santa Clara, California,
shall run in favor of Master Landlord, and be issued by a solvent nationally
recognized bank or financial institution. Such nationally recognized bank or
financial institution must have a long term rating of AA or higher, as rated by
Moodys Investors Service or Standard & Poors, and be under the supervision of
the Superintendent of Banks of the State of California or a National Banking
Association.

     The Letter of Credit is being delivered by Sublandlord to Master Landlord
as collateral for the full and faithful performance by Sublandlord of all of its
obligations under the Master Lease and for all losses and damages Master
Landlord may suffer as a result of any default by Sublandlord under the Master
Lease, provided however, that neither the Letter of Credit, nor the amount
thereof, in any way limits Sublandlords liability to Master Landlord. The Letter
of Credit shall contain the following terms and provisions:

          (a) The Letter of Credit shall be: (i) at sight and irrevocable and
unconditional; (ii) maintained in effect, whether through replacement, renewal
or extension, for the period from the Sublease commencement date and continuing
until the date which is sixty (60) days after the Expiration Date of the Master
Lease, which date shall be deemed to include any and all extensions of the
Master Lease, if applicable, subject to reduction as set forth below (the Letter
of Credit Expiration Date) and Sublandlord shall deliver a new Letter of Credit
or certificate of renewal or extension to Master Landlord at least thirty
(30) days prior to the expiration of the Letter of Credit without any action
whatsoever on the part of Master Landlord, (iii) subject to the International
Standby Practices 1998, International Chamber of Commerce Publication No. 590,
and (iv) fully assignable by Master Landlord and permit partial draws.
Regardless of anything to the contrary set forth herein, in all events Master
Landlord must be provided from the issuing bank a notice at least thirty
(30) days prior to the expiration of the Letter of Credit stating the date upon
which the Letter of Credit will expire (Letter of Credit Expiration Notice). The
Letter of Credit Expiration Notice must be delivered by personal delivery or
registered or certified mail, return receipt requested, to all addresses for
notices set forth in this Consent and such notices must actually be received and
signed for by the person set forth in such notice provisions to be effective. In
addition to the foregoing, the form and terms of the Letter of Credit (and the
bank issuing the same) shall be consistent with the foregoing, must be
acceptable to Master Landlord in Master Landlords reasonable discretion and
shall provide, among other things, that: (A) Master Landlord shall have the
right to draw down an amount up to the face amount of the Letter of Credit upon
the presentation to the issuing bank of Master Landlords statement that such
amount is due to Master Landlord under the terms and conditions of this Consent;
(B) the Letter of Credit will be honored by the issuing bank without inquiry as
to the accuracy thereof and regardless of whether the Sublandlord disputes the
content of such statement; and (C) in the event of a transfer of Master
Landlords interest in the Building, Master Landlord may transfer the Letter of
Credit to the transferee without any cost or expense to either Master Landlord
or transferee and without any conditions imposed by the issuing bank.

     
Consent to Sublease
  page - 9
June 9, 2004
   





--------------------------------------------------------------------------------



 



          (b) Sublandlord hereby acknowledges and agrees that Master Landlord is
entering into this Consent in material reliance upon the ability of Master
Landlord to draw upon the Letter of Credit upon the occurrence of any Default
beyond applicable notice and cure periods by Sublandlord under the Master Lease
or this Consent. Sublandlord further acknowledges and agrees that if Master
Landlord cannot draw upon the Letter of Credit within the times and in the
manner as anticipated by Master Landlord herein, Master Landlord shall suffer
irreparable damage, harm and injury. From time to time during the term of the
Master Lease it is anticipated by the parties that the Letter of Credit will
need to be amended, modified and, possibly reissued. Sublandlord and Master
Landlord hereby covenant and agree to cooperate with one another to promptly
effectuate any such amendments, modifications and new issuances, including
without limitation, executing and submitting to the Issuer any and all documents
or instruments as may be reasonably required to effectuate the same. Each and
every time during the Master Lease, which shall include any and all extensions
thereto, there is a change in the identity or address of the parties, including
without limitation, any change in the identity of Master Landlord due to the
sale, transfer or other conveyance by Master Landlord of its rights and
interests in, to and under this Consent or the Master Lease to any other party,
person or entity, the Letter of Credit shall immediately be amended or reissued
without any cost or expense to Master Landlord or such transferee to reflect
such changes and the parties hereby agree to execute and submit to the Issuer
such further applications, documents and instruments as may be necessary to
effectuate the same. It is the intention of Sublandlord and Master Landlord that
each and every successor and assign of Sublandlord and Master Landlord be bound
by and subject to the terms and provisions of this paragraph and Agreement.
Master Landlord may at any time and without notice to Sublandlord or Subtenant
and without first obtaining Sublandlords or Subtenants consent thereto, assign
all or any portion of its interest in and to the Letter of Credit to another
party, person or entity, where such assignment is part of an assignment by
Master Landlord of its rights and interests in and to the Master Lease to the
transferee of the Letter of Credit.

          (c) If, as a result of any such application or use of all or any part
of the Letter of Credit, the amount of the Letter of Credit shall be less than
the LC Amount, Sublandlord shall, within ten (10) days thereafter, provide
Master Landlord with additional letter(s) of credit in an amount equal to the
deficiency (or a replacement letter of credit in the total amount of the LC
Amount) and any such additional (or replacement) letter of credit shall comply
with all of the provisions of this Agreement, and if Sublandlord fails to comply
with the foregoing, notwithstanding anything to the contrary contained herein,
the same shall constitute an incurable default by Sublandlord. Sublandlord
further covenants and warrants that it will neither assign nor encumber the
Letter of Credit or any part thereof and that neither Master Landlord nor its
successors or assigns will be bound by any such assignment, encumbrance,
attempted assignment or attempted encumbrance. Without limiting the generality
of the foregoing, if the Letter of Credit expires earlier than the Letter of
Credit Expiration Date, Master Landlord will accept a renewal letter of credit
or substitute letter of credit (such renewal or substitute letter of credit to
be in effect not later than thirty (30) days prior to the expiration of the
Letter of Credit) which shall be irrevocable and automatically renewable as
above provided through the Letter of Credit Expiration Date upon the same terms
as the expiring Letter of Credit or such other terms as may be acceptable to
Master Landlord in its sole discretion. However, if the Letter of Credit is not
timely renewed or a substitute letter of credit is not timely received, or if
Sublandlord fails to maintain the Letter of Credit in the amount and in
accordance with the terms set forth in this paragraph, Master Landlord shall
have the right to present such Letter of Credit to the bank in

     
Consent to Sublease
  page - 10
June 9, 2004
   





--------------------------------------------------------------------------------



 



accordance with the terms of this paragraph, and the entire sum evidenced
thereby shall be paid to and held by Master Landlord as collateral for
performance of all of Sublandlords obligations under the Master Lease and this
Consent and for all losses and damages Master Landlord may suffer as a result of
any default by Sublandlord under the Master Lease.

          (d) If there shall occur a default under the Master Lease beyond
applicable notice and cure periods by Sublandlord Master Landlord may, but
without obligation to do so, draw upon the Letter of Credit in part or in whole
to the extent necessary in Master Landlords reasonable discretion to cure any
default of Sublandlord and/or to compensate Master Landlord for any and all
damages of any kind or nature sustained or which may be sustained by Master
Landlord resulting from Sublandlords default (or in the event Master Landlord
terminates the Master Lease as a result of such default, Master Landlord shall
be entitled to draw upon the Letter of Credit in its entirety and hold the same
as cash collateral for performance of all of Sublandlords obligations pending
determination of the losses and damages to which Master Landlord shall be
entitled pursuant to the Master Lease and applicable law). Sublandlord and
Subtenant agree not to interfere in any way with payment to Master Landlord of
the proceeds of the Letter of Credit, regardless of whether any dispute exists
between Subtenant and/or Sublandlord and Master Landlord as to Master Landlords
right to draw from the Letter of Credit. No condition or term of this Consent or
the Master Lease shall be deemed to fender the Letter of Credit conditional to
justify the issuer of the Letter of Credit in failing to honor a drawing upon
such Letter of Credit in a timely manner.

          (e) The parties acknowledge and agree that in no event or circumstance
shall the Letter of Credit or any renewal thereof or substitute therefor be (x)
deemed to be or treated as a security deposit within the meaning of California
Civil Code Section 1950.7 (as supplemented, amended, replaced and substituted
from time to time), (y) subject to the terms of such Section 1950.7 (as
supplemented, amended, replaced and substituted from time to time), or (z)
intended to serve as a security deposit within the meaning of such Section
1950.7 (as supplemented, amended, replaced and substituted from time to time).
The parties hereto (a) agree that the Letter of Credit is not intended to serve
as a security deposit and such Section 1950.7 (as supplemented, amended,
replaced and substituted from time to time), and any and all other laws, rules
and regulations applicable to security deposits in the commercial context
(Security Deposit Laws) shall have no applicability or relevancy thereto, and
(b) waive any and all rights, duties and obligations either party may now or in
the future will have relating to or arising from the Security Deposit Laws.

          (f) At Sublandlords request, and in the event that Sublandlord shall
provide Master Landlord with quarterly statements for the four most recent
consecutive fiscal quarters of Sublandlord (with the 1st of such quarters
commencing following the full execution of this Agreement), as are required to
be filed, and as have been filed, with the Securities and Exchange Commission
(SEC) which show conclusively that (i) Sublandlords earnings from operations
were positive for each such fiscal quarter, and (ii) as of the end of each
quarter Sublandlord had unencumbered (not pledged in any respect) cash, cash
equivalents, and/or short-term marketable securities (defined below) which
securities are, in the case of equity securities, issued by companies listed on
either the New York. American or NASDAQ stock exchanges and are companies whose
senior debt rating is listed as AA or better by Moodys Investors Service or
Standard & Poors, the total cash, cash equivalents and short-term marketable
securities of which

     
Consent to Sublease
  page - 11
June 9, 2004
   





--------------------------------------------------------------------------------



 



is at least Twenty Million Dollars ($20,000,000), all determined under
accounting principals generally accepted in the United States (i.e., U.S. GAAP);
then in such event, the Letter of Credit shall be reduced by Three Hundred
Thousand Dollars ($300,000.00) for each of the first two such four quarter
milestones and a final Four Hundred Thousand Dollars ($400,000.00) for the third
such four quarter milestone. In addition, in the event that Subtenant files for
bankruptcy protection and rejects and terminates the Sublease pursuant to such
bankruptcy, Master Landlord will agree to a termination of the Letter of Credit
upon completion of all restoration requirements as set forth in Section B 3
above and if Sublandlord is then current on all Master Lease obligations. Such
Letter of Credit reductions or termination, as the case may be, may only occur
by way of a written request by Master Landlord to the bank issuing the Letter of
Credit, upon the written request of Sublandlord which request shall include
reasonable evidence of the requirements for such reduction or termination to
occur.

For the purposes of this subsection (f), marketable securities shall mean any of
the following:

     (i) Government securities including US direct obligations, federal agency
issues and securities backed by the full faith and credit of the US government;

     (ii) Municipals with an A2/A or higher rating by Standard and Poors;

     (iii) Sovereign or multinational issuers rated AA2/AA or better by Standard
and Poors;

     (iv) Bank securities or deposits with long-term debt ratings of A2/A or
higher by Standard and Poors and short term ratings of A-1/P-1 or higher by
Standard and Poors;

     (v) Corporate securities with commercial paper rated A-1 by Standard and
Poors, P-1 by Moodys or F1 by Fitch. Commercial paper must be rated by 2 of the
3 aforementioned rating agencies with no split rated credits;

     (vi) Auction rate securities/money market funds rated A2/A or higher by
Standard and Poors;

     (vii) Corporate debt rated A2/A or higher by Standard and Poors;

     (viii) Asset backed securities rated A3/A- or equivalent by Standard and
Poors;

     (ix) Repurchase agreements with banks with long-term debt ratings of AA/AA2
or higher by Standard and Poors and short term ratings of A-1/P-1 (S&P/Moodys)
or higher and repurchase agreements with dealers rated A-1 (S&P), P-1 (Moodys)
or F1 (Fitch) with commercial paper rated by 2 of the 3 aforementioned rating
agencies;

     (x) Master notes, privately negotiated between Sublandlords fund managers
and large corporations who issue high grade commercial paper with credit quality
the same as the Corporations marketable commercial paper which must be A2/A or
higher by Standard and Poor's;

     
Consent to Sublease
  page -12
June 9, 2004
   





--------------------------------------------------------------------------------



 



For the purposes of this subsection (f), short-term marketable securities shall
mean the foregoing marketable securities with maturities of twelve (12) months
or less.

     (g) Except to the extent of any damages incurred by Landlord or draws or
applications permitted hereunder, Master Landlord shall return the Letter of
Credit to Sublandlord for cancellation within sixty (60) days of the expiration
or sooner termination of the Master Lease.



C.   General Provisions.

     1. This Consent is not assignable.

     2. Sublandlord and Subtenant each covenant and agree that under no
circumstances shall Master Landlord be liable for any brokerage commission or
other charge or expense in connection with the Sublease.

     3. In the event of any conflict between the provisions of this Agreement
and the provisions of the Sublease, the provisions of this Agreement shall
prevail unaffected by the Sublease.

     4. Any notice or communication that any party hereto may desire or be
required to give to any other party under or with respect to this Agreement
shall be given in accordance with the procedures as set forth in the Master
Lease, and shall be delivered to the following addresses: in the case of Master
Landlord, at c/o Renco Properties, Inc., 1285 Oakmead Parkway, Sunnyvale, CA
94085, and in the case of Subtenant, at the Sublet Premises, and in the case of
Sublandlord, at 46939 Bayside Parkway, Fremont, California, or in any case at
such other address any party may have designated by notice given in accordance
with the provisions of this paragraph.

     5. The Sublease cannot be amended or modified without Master Landlords
prior written consent, which consent shall not be unreasonably withheld,
conditioned or delayed. Sublandlord and Subtenant agree, at any time and from
time to time, upon not less than fifteen (15) days prior notice by Master
Landlord, to execute, acknowledge and deliver to Master Landlord a statement in
writing certifying that the Sublease is unmodified and in full force and effect
(or, if there have been modifications, as permitted herein, that the Sublease is
in full force and effect as modified and stating the modification), and the
dates to which the annual base rental, additional rent and other charges have
been paid, and stating whether or not, to the certifying partys actual
knowledge, Sublandlord or Subtenant is in default in performance of any
covenant, agreement, term, provision or condition contained in the Sublease and,
if so, specifying each such default, it being intended that any such statement
delivered pursuant hereto may be relied upon by Master Landlord and any
prospective purchaser or lessee of the Building, or any trustee or beneficiary
under any deed of trust affecting the Building. Sublandlord and Subtenant also
agree to execute and deliver from time to time such other estoppel certificates
as any lender may reasonably require with respect to the Sublease.

     6. In the event of any arbitration or action or proceeding at law or in
equity between or among the parties to this Agreement as a consequence of any
controversy, claim or dispute relating to this Agreement or the breach thereof,
or to enforce any of the provisions and/or rights

     
Consent to Sublease
  page - 13
June 9, 2004
   





--------------------------------------------------------------------------------



 



hereunder, the unsuccessful party or parties to such arbitration, action or
proceeding shall pay to the prevailing party or parties all costs and expenses,
including reasonable attorneys fees incurred therein by such prevailing party or
parties, and if such prevailing party or parties shall recover judgment in any
such arbitration, action or proceeding, such costs, expenses and fees shall be
included in and as part of such judgment.

     7. Each of Subtenant and Sublandlord agrees, jointly and severally, that,
except to the extent of the active negligence or willful misconduct of Master
Landlord or its agents or contractors or a breach of Master Landlords
obligations under the Master Lease, it shall indemnify, defend and hold Master
Landlord harmless from and against any and all claims arising out of (a)
Subtenants use of the Sublet Premises or any part thereof for the conduct of its
business, or (b) any activity, work or other thing done, permitted or suffered
by Subtenant in or about the Building or the Sublet Premises, or any part
thereof, or (c) any breach or default in the performance of any obligation on
Subtenants part to be performed under the terms of the Sublease or this
Agreement, (d) any negligence or willful misconduct of Subtenant or any officer,
agent, employee, contractor, servant, invitee or guest of Subtenant, or (e) any
claim for brokerage commissions or other charges or expenses in connection with
the Sublease; and in each case from and against any and all damages, losses,
liabilities, lawsuits, judgments, and costs and expenses (including without
limitation reasonable attorneys fees) arising in connection with any such claim
or claims as described in clauses (a) through (e) above, or any action or
proceeding brought thereon. If any such action or proceeding be brought against
Master Landlord, the indemnifying party upon notice from Master Landlord shall
defend such action or proceeding at the indemnifying partys sole expense by
counsel reasonably satisfactory to Master Landlord. Except to the extent of the
active negligence or willful misconduct of Master Landlord or its agents or
contractors or a breach of Master Landlords obligations under the Master Lease,
Subtenant, as a material part of the consideration to Master Landlord, hereby
assumes all risk of damage or loss to property or injury or death to persons,
in, upon or about the Sublet Premises from any cause and waives all claims in
respect thereof against Master Landlord.

     8. This Consent to Sublease shall only be effective, and Master Landlords
consent to the Sublease given, when this Consent is fully-executed and delivered
to Master Landlord, Sublandlord and Subtenant.

     9. This Agreement shall be construed in accordance with the laws of the
State of California and together with the Sublease and the Master Lease contains
the entire agreement of the parties hereto with respect to the subject matter
hereof and may not be changed or terminated orally or by course of conduct.

     10. Concurrently with the execution and delivery of this Agreement to
Master Landlord for Master Landlords execution, Sublandlord agrees to reimburse
Master Landlord the sum of $9,165.00 for the reasonable costs and attorneys fees
actually incurred by Master Landlord in conjunction with the negotiation and
documentation of the this Consent.

     11. This Agreement is hereby incorporated into the Sublease and shall be
attached to the Sublease.

     
Consent to Sublease
  page - 14
June 9, 2004
   





--------------------------------------------------------------------------------



 



     12. This Agreement may be executed in one or more counterparts and each set
of duly delivered identical counterparts which includes all signatories shall be
deemed to be one original document. For purposes of this paragraph, executed
counterparts delivered via facsimile are deemed to be originals. This Agreement
contains the entire agreement between the parties hereto and shall be binding
upon and inure to the benefit of their respective heirs, representatives,
successors and permitted assigns.

     13. This Agreement is incorporated into the Master Lease and any default
hereunder shall be deemed a default under the Master Lease (subject to
applicable notice and cure periods in the Master Lease).

     
Consent to Sublease
  page -15
June 9, 2004
   





--------------------------------------------------------------------------------



 



In Witness Whereof, the parties hereto have duly executed this Agreement as of
the day and year first above written.

MASTER LANDLORD:

RENCO INVESTMENT COMPANY,
a California general partnership

             
By:
  /s/ DONALD E. VERMEIL, TTEE   By:   /s/ RICHARD T. PEERY, TRUSTEE

 

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

 
Name:
  DONALD E. VERMEIL, TTEE   Name:   RICHARD T. PEERY, TRUSTEE
Title:
  General Partner
REVOCABLE TRUST AGREEMENT
DATED 11/6/78, AS AMENDED   Title:   General Partner

      By:   /s/ WILLIAM N NEIDIG

         

--------------------------------------------------------------------------------

 

      Name:   WILLIAM N NEIDIG, PRESIDENT
RIVERSIDE INTERESTS, INC.

      Title:   General Partner
 
            SUBLANDLORD:        
 
            VA SOFTWARE CORPORATION
a Delaware corporation        
 
           
By:
  /s/ ALI JENAB        

 

--------------------------------------------------------------------------------

         
Name:
  ALI JENAB        
Title:
  President & CEO        
 
           
By:
  /s/ KATHLEEN R MCELWEE        

 

--------------------------------------------------------------------------------

         
Name:
  KATHLEEN R MCELWEE        
Title:
  VP + CFO        
 
           

(SEAL) [f00300f0030004.gif]

              SUBTENANT:        
 
            AT ROAD, INC.,
a Delaware Corporation        
 
           
By:
  /s/ KRISH PANU        

 

--------------------------------------------------------------------------------

         
Name:
  KRISH PANU        
Title:
  CEO / PRESIDENT        
 
           
By:
  /s/ CAROL RICE MURPHY        

 

--------------------------------------------------------------------------------

         
Name:
  CAROL RICE MURPHY        
Title:
  CFO        

     
Consent to Sublease
  page - 16
June 9, 2004
   





--------------------------------------------------------------------------------



 



Attachment 1
Construction Insurance Requirements

Before commencing any work, the contractor shall procure and maintain at its
sole cost and expense until completion and final acceptance of the work, at
least the following minimum levels of insurance.

A. Workers Compensation in statutory amounts and Employers Liability Insurance
in the minimum amounts of $100,000 each accident for bodily injury by accident
and $100,000 each employee for bodily injury by disease with a $500,000 policy
limit, covering each and every worker used in connection with the contract work.

B. Comprehensive General Liability Insurance on an occurrence basis including,
but not limited to, protection for Premises/Operations Liability, Broad Form
Contractual Liability, Owners and Contractors Protective, and Products/Completed
Operations Liability*, in the following minimum limits of liability.

     
Bodily Injury, Property Damage, and
Personal Injury Liability
  $2,000,000/each occurrence
$3,000,000/aggregate

     * Products/Completed Operations Liability Insurance is to be provided for a
period of at least one (1) year after completion of work.

     Coverage should include protection for Explosion, Collapse and Underground
Damage.

C. Comprehensive Automobile Liability Insurance with the following minimum
limits of liability.

     
Bodily Injury and Property
  $1,000,000/each occurrence
Damage Liability
  $2,000,000/aggregate

     This insurance will apply to all owned, non-owned or hired automobiles to
be used by the Contractor in the completion of the work.

D. Umbrella Liability Insurance in a minimum amount of five million dollars
($5,000,000), providing excess coverage on a following-form basis over the
Employers Liability limit in Paragraph A and the liability coverages outlined in
Paragraphs B and C.

E. Equipment and Installation coverages in the broadest form available covering
Contractors tools and equipment and material not accepted by Tenant. Tenant will
provide Builders Risk Insurance on all accepted and installed materials.

All policies of insurance, duplicates thereof or certificates evidencing
coverage shall be delivered to Landlord prior to commencement of any work and
shall name Landlord, and its partners and lenders as additional insureds as
their interests may appear. All insurance policies shall (1) be issued by a
company or companies licensed to be business in the state of California, (2)
provide that no cancellation, non-renewal or material modification shall be
effective without thirty (30)

     
Consent to Sublease
  page - 17
June 9, 2004
   





--------------------------------------------------------------------------------



 



days prior written notice provided to Landlord, (3) provide no deductible
greater than $5,000 per occurrence, (4) contain a waiver to subrogation clause
in favor of Landlord, and its partners and lenders, and (5) provide that such
insurance is primary to any insurance carried by Landlord.

     
Consent to Sublease
  page - 18
June 9, 2004
   

